UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 96.23% (Cost $400,736,339) Consumer Discretionary 6.06% Hotels, Restaurants & Leisure 2.17 % Darden Restaurants, Inc. 170,000 6,283,200 Marriott International, Inc., Class A (L) 210,392 5,518,582 Multiline Retail 2.05 % Target Corp. 218,000 11,176,860 Specialty Retail 1.84 % TJX Companies, Inc. 263,000 9,996,630 Consumer Staples 10.29% Beverages 3.74 % Diageo PLC, SADR (L) 90,000 6,047,100 PepsiCo, Inc. 239,825 14,298,367 Food & Staples Retailing 3.16 % Wal-Mart Stores, Inc. 321,500 17,177,745 Household Products 1.06 % Procter & Gamble Company 94,000 5,785,700 Tobacco 2.33 % Philip Morris International, Inc. 279,050 12,699,566 Energy 11.24% Energy Equipment & Services 1.13 % Halliburton Company 211,000 6,163,310 Oil, Gas & Consumable Fuels 10.11 % Chevron Corp. 235,400 16,977,048 EOG Resources, Inc. 90,000 8,137,800 Exxon Mobil Corp. (L) 159,872 10,300,553 Royal Dutch Shell PLC, ADR 154,000 8,530,060 Total SA, SADR (L) 192,000 11,057,280 Financials 14.52% Capital Markets 5.47 % Charles Schwab Corp. 265,000 4,846,850 Goldman Sachs Group, Inc. 59,000 8,774,480 State Street Corp. 170,000 7,289,600 T. Rowe Price Group, Inc. (L) 178,500 8,857,170 Commercial Banks 1.08 % Cullen/Frost Bankers, Inc. 115,000 5,901,800 Diversified Financial Services 3.70 % Bank of America Corp. 530,000 8,045,400 JPMorgan Chase & Company 310,740 12,100,216 Insurance 4.27 % Aflac, Inc. 117,400 5,685,682 Chubb Corp. 176,000 8,800,000 MetLife, Inc. 247,000 8,724,040 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Health Care 13.42% Health Care Equipment & Supplies 4.68 % Becton, Dickinson & Company 148,000 11,154,760 DENTSPLY International, Inc. (L) 258,000 8,650,740 Medtronic, Inc. 132,000 5,661,480 Pharmaceuticals 8.74 % Abbott Laboratories 362,000 19,164,280 Johnson & Johnson 176,000 11,063,360 Merck & Company, Inc. 170,000 6,490,600 Teva Pharmaceutical Industries, Ltd., SADR 191,000 10,833,520 Industrials 11.57% Aerospace & Defense 3.61 % General Dynamics Corp. 82,000 5,481,700 United Technologies Corp. 210,000 14,170,800 Electrical Equipment 1.78 % Emerson Electric Company 233,000 9,678,820 Industrial Conglomerates 4.93 % 3M Company 208,000 16,741,920 General Electric Company 628,350 10,103,868 Machinery 1.25 % Caterpillar, Inc. (L) 130,200 6,801,648 Information Technology 20.66% Communications Equipment 2.59 % Cisco Systems, Inc. (I) 302,000 6,785,940 QUALCOMM, Inc. 187,000 7,328,530 Computers & Peripherals 7.77 % Apple, Inc. (I) 16,000 3,073,920 EMC Corp. (I) 170,000 2,833,900 Hewlett-Packard Company 340,000 16,003,800 International Business Machines Corp. 166,300 20,353,457 Internet Software & Services 2.27 % Google, Inc., Class A (I) 23,360 12,367,251 IT Services 0.80 % Paychex, Inc. 150,000 4,348,500 Semiconductors & Semiconductor Equipment 3.78 % Intel Corp. 300,000 5,820,000 Linear Technology Corp. (L) 371,500 9,696,150 Maxim Integrated Products, Inc. 290,000 5,069,200 Software 3.45 % Microsoft Corp. 665,050 18,741,108 Materials 5.05% Chemicals 2.51 % Air Products & Chemicals, Inc. 117,000 8,887,320 Praxair, Inc. 63,800 4,805,416 Containers & Packaging 1.05 % Bemis Company, Inc. 203,000 5,696,180 3 John Hancock Sovereign Investors Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Materials (continued) Metals & Mining 1.49 % Nucor Corp. 199,000 $8,119,200 Telecommunication Services 1.16% Diversified Telecommunication Services 1.16 % AT&T, Inc. 248,000 6,289,280 Utilities 2.26% Gas Utilities 2.26 % Questar Corp. 296,000 12,278,080 Short-Term Investments 13.20% (Cost $71,820,798) Shares Value Securities Lending Collateral 10.09% John Hancock Collateral Investment Trust(W) 0.2068%(Y) 5,487,752 54,932,947 Maturity Par value Yield* date Value U.S. Government Agency 3.11% Federal Home Loan Bank, Discount Note 0.030 % 02/01/10 $11,900,000 11,900,000 U.S. Treasury Bill, Note 0.010 % 02/25/10 5,000,000 4,999,930 Total investments (Cost $472,557,137) 109.43% Other assets and liabilities, net (9.43%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of January 31, 2010. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser and represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of January 31, 2010. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $473,840,909. Net unrealized appreciation aggregated $121,661,735, of which $129,321,731 related to appreciated investment securities and $7,659,996 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt investments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may include the use of the brokers own judgments about the assumptions that market participants would use. 5 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 01/31/10 Price Inputs Inputs Common Stocks Consumer Discretionary $32,975,272 $32,975,272   Consumer Staples 56,008,478 56,008,478   Energy 61,166,051 61,166,051   Financials 79,025,238 79,025,238   Health Care 73,018,740 73,018,740   Industrials 62,978,756 62,978,756   Information Technology 112,421,756 112,421,756   Materials 27,508,116 27,508,116   Telecommunication Services 6,289,280 6,289,280   Utilities 12,278,080 12,278,080   Short-Term Investments 71,832,877 54,932,947 $16,899,930  Total investments in securities $`595,502,644 $578,602,714 $16,899,930  Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends associated with securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 6 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Corporate Bonds 16.42% (Cost $160,664,301) Consumer Discretionary 1.25% Auto Components 0.10 % Allison Transmission, Inc., Gtd Sr Note (S) 11.000% 11/01/15 $1,000,000 1,055,000 Hotels, Restaurants & Leisure 0.08 % Isle of Capri Casinos, Inc., Gtd Sr Sub Note 7.000 03/01/14 1,000,000 888,750 Household Durables 0.11 % Whirlpool Corp., Sr Note 8.000 05/01/12 1,000,000 1,105,605 Leisure Equipment & Products 0.10 % Hasbro, Inc., Sr Note 6.125 05/15/14 1,000,000 1,096,839 Media 0.70 % Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 729,000 846,870 DirecTV Holdings LLC, Gtd Sr Note 7.625 05/15/16 2,000,000 2,190,000 Time Warner Cable, Inc., Gtd Sr Note 6.750 07/01/18 4,000,000 4,455,592 Multiline Retail 0.10 % Macy's Retail Holdings, Inc., Gtd Note 8.875 07/15/15 1,000,000 1,090,000 Specialty Retail 0.06 % Staples, Inc., Sr Note 9.750 01/15/14 500,000 609,929 Consumer Staples 2.02% Beverages 0.65 % Anheuser-Busch InBev Worldwide, Inc., Gtd Sr Note (S) 7.200 01/15/14 5,000,000 5,717,850 PepsiCo, Inc., Sr Note 7.900 11/01/18 1,000,000 1,238,251 Food Products 0.41 % Kraft Foods, Inc., Sr Note 6.125 08/23/18 4,000,000 4,298,472 Household Products 0.60 % Clorox Company, Sr Note 5.000 03/01/13 5,000,000 5,420,120 Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 1,000,000 1,000,000 Tobacco 0.36 % Altria Group, Inc., Gtd Sr Note 8.500 11/10/13 3,235,000 3,819,361 2 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Energy 1.64% Energy Equipment & Services 0.10 % NGPL Pipeco LLC, Sr Note (S) 7.119% 12/15/17 $1,000,000 1,135,719 Oil, Gas & Consumable Fuels 1.54 % Duke Capital LLC, Sr Note 5.668 08/15/14 5,000,000 5,471,530 Kinder Morgan Energy Partners LP, Sr Bond 5.950 02/15/18 5,000,000 5,417,560 Marathon Oil Canada Corp., Sr Sec Note 8.375 05/01/12 1,000,000 1,133,086 Plains All American Pipeline LP, Sr Note 4.250 09/01/12 2,000,000 2,092,486 Shell International Finance BV, Gtd Note 6.375 12/15/38 2,000,000 2,255,350 Financials 3.87% Capital Markets 0.60 % Goldman Sachs Group, Inc., Jr Sub Note 6.750 10/01/37 1,000,000 988,765 Merrill Lynch & Company, Inc., Sub Notes 7.750 05/14/38 1,000,000 1,100,166 Morgan Stanley, Sr Note 6.000 04/28/15 5,000,000 5,382,470 Commercial Banks 0.67 % Australia & New Zealand Banking Group, Ltd., Sr Notes (S) 5.100 01/13/20 2,160,000 2,183,447 Westpac Banking Corp., Sr Note 4.875 11/19/19 5,000,000 4,975,025 Consumer Finance 0.29 % Capital One Financial Corp., Sr Note 7.375 05/23/14 1,000,000 1,144,663 SLM Corp., Sr Note Series MTN 8.450 06/15/18 2,000,000 1,960,000 Diversified Financial Services 1.14 % Bear Stearns Companies, Inc., Sr Note 7.250 02/01/18 1,000,000 1,146,781 Sr Note 6.400 10/02/17 2,000,000 2,204,786 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 795,000 871,447 ERAC USA Finance Company, Gtd Sr Note (S) 6.375 10/15/17 700,000 764,487 General Electric Capital Corp., Debenture 6.375 11/15/67 1,000,000 878,750 Sr Note Series A 6.125 02/22/11 1,000,000 1,056,410 JPMorgan Chase & Company, Sr Note 4.650 06/01/14 2,000,000 2,106,048 PNC Funding Corp., Gtd Sr Note 4.250 09/21/15 2,000,000 2,074,096 3 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Financials (continued) Insurance 1.07 % Aflac, Inc., Sr Note 8.500% 05/15/19 $1,500,000 $1,756,675 American International Group, Inc., Sr Note 5.850 01/16/18 2,000,000 1,605,616 CalEnergy Company, Inc., Sr Bond 8.480 09/15/28 2,000,000 2,549,310 CNA Financial Corp., Sr Note 6.500 08/15/16 1,675,000 1,719,356 Prudential Financial, Inc., Sr Note Series D 5.150 01/15/13 3,500,000 3,728,529 Real Estate Investment Trusts 0.10 % AMB Property L.P., Gtd Note 6.625 12/01/19 1,000,000 1,033,976 Health Care 1.11% Health Care Equipment & Supplies 0.04 % Covidien International Finance SA, Gtd Sr Note 6.000 10/15/17 380,000 418,822 Health Care Providers & Services 0.42 % Express Scripts, Inc., Sr Note 6.250 06/15/14 3,000,000 3,362,199 UnitedHealth Group, Inc., Sr Note 5.500 11/15/12 1,000,000 1,084,929 Pharmaceuticals 0.65 % Abbott Laboratories, Sr Note 5.600 11/30/17 1,000,000 1,108,100 Roche Holdings, Inc., Gtd Note (S) 5.000 03/01/14 2,250,000 2,434,036 Schering-Plough Corp., Sr Note 6.000 09/15/17 3,000,000 3,420,246 Industrials 1.49% Airlines 0.16 % Delta Air Lines, Inc., Series 2007-1 Class A 6.821 08/10/22 1,750,704 1,711,313 Industrial Conglomerates 0.51 % Koninklijke (Royal) Philips Electronics N.V., Sr Note 5.750 03/11/18 5,000,000 5,392,495 Road & Rail 0.61 % Burlington Northern Santa Fe Corp., Sr Note 5.750 03/15/18 2,000,000 2,161,250 CSX Corp., Sr Note 5.500 08/01/13 3,000,000 3,254,670 Union Pacific Corp., Sr Note 5.750 11/15/17 1,000,000 1,078,019 Trading Companies & Distributors 0.21 % GATX Corp., Sr Note 8.750 05/15/14 2,000,000 2,288,340 4 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Information Technology 0.96% Computers & Peripherals 0.76 % Hewlett-Packard Company, Sr Note 4.500% 03/01/13 $5,000,000 5,369,270 International Business Machines Corp., Sr Sub Note 8.000 10/15/38 2,000,000 2,695,552 Office Electronics 0.20 % Xerox Corp., Sr Note 6.750 02/01/17 2,000,000 2,203,332 Materials 1.85% Chemicals 0.72 % E.I. Du Pont de Nemours & Company, Sr Note 5.875 01/15/14 2,000,000 2,238,496 Ecolab, Inc., Sr Note 4.875 02/15/15 5,000,000 5,412,455 Metals & Mining 0.69 % ArcelorMittal, Sr Note 9.850 06/01/19 2,000,000 2,540,516 Commercial Metals Company, Sr Note 7.350 08/15/18 2,500,000 2,660,980 Nucor Corp., Sr Note 5.000 06/01/13 2,000,000 2,178,776 Paper & Forest Products 0.44 % International Paper Company, Sr Note 7.950 06/15/18 4,000,000 4,635,196 Telecommunication Services 0.62% Diversified Telecommunication Services 0.62 % Telecom Italia Capital SA, Gtd Sr Note 6.175 06/18/14 1,000,000 1,096,622 Verizon Communications, Inc., Sr Note 5.550 02/15/16 5,000,000 5,451,430 Utilities 1.61% Electric Utilities 0.73 % Appalachian Power Company, Sr Note 4.950 02/01/15 3,000,000 3,133,664 Duke Energy Carolinas LLC, 1st Ref Mtg Bond 5.250 01/15/18 1,000,000 1,066,217 Florida Power Corp., 1st Ref Mtg Bond 5.800 09/15/17 1,205,000 1,328,763 Kansas City Power & Light Company, Sr Note 6.500 11/15/11 1,000,000 1,077,678 Oncor Electric Delivery Company, Sr Sec Bond 5.950 09/01/13 1,000,000 1,100,450 Gas Utilities 0.11 % EQT Corp., Sr Note 8.125 06/01/19 1,000,000 1,204,945 Independent Power Producers & Energy Traders 0.15 % AES Eastern Energy LP, Sr Pass Thru Ctf Series 1999-A 9.000 01/02/17 1,602,025 1,634,065 5 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Utilities (continued) Multi-Utilities 0.62 % Pacific Gas & Electric Company, Sr Note 5.625% 11/30/17 $5,000,000 $5,436,275 Sempra Energy, Sr Note 6.500 06/01/16 1,000,000 1,117,273 U.S. Government & Agency Obligations 16.34% (Cost $170,326,241) U.S. Government 8.66% U.S. Treasury, Bond 6.000 02/15/26 2,500,000 3,001,563 Bond 4.500 08/15/39 5,000,000 4,993,750 Inflation Indexed Note (D) 2.500 07/15/16 2,142,240 2,364,999 Inflation Indexed Note (D) 2.000 01/15/14 16,389,800 17,503,798 Note 4.875 04/30/11 9,000,000 9,497,106 Note 3.625 08/15/19 1,870,000 1,874,821 Note 3.375 11/15/19 2,900,000 2,844,262 Note 2.625 06/30/14 6,425,000 6,575,082 Note 2.375 10/31/14 2,625,000 2,641,196 Note 2.375 03/31/16 16,000,000 15,588,752 Note 1.750 08/15/12 25,000,000 25,380,850 U.S. Government Agency 7.68% Federal Farm Credit Bank, Bond 3.000 12/22/14 3,000,000 2,997,921 Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 4.500 01/01/23 2,901,869 3,022,478 30 Yr Pass Thru Ctf 4.000 06/15/39 2,541,207 2,619,229 Federal National Mortgage Association, 15 Yr Pass Thru Ctf 7.000 07/01/11 11,782 12,203 15 Yr Pass Thru Ctf 6.500 08/01/16 17,094 18,614 15 Yr Pass Thru Ctf 5.500 08/01/22 2,971,250 3,188,406 15 Yr Pass Thru Ctf 5.500 01/01/23 3,121,087 3,345,293 15 Yr Pass Thru Ctf 5.000 03/01/23 1,947,173 2,060,581 15 Yr Pass Thru Ctf 4.500 12/01/17 314,382 331,698 15 Yr Pass Thru Ctf 4.500 03/01/23 3,560,352 3,710,833 15 Yr Pass Thru Ctf 4.000 07/01/24 5,467,275 5,570,641 30 Yr Pass Thru Ctf 8.000 01/01/31 8,703 9,731 30 Yr Pass Thru Ctf 7.500 04/01/31 9,237 10,214 30 Yr Pass Thru Ctf 7.000 06/01/31 12,747 14,113 30 Yr Pass Thru Ctf 7.000 06/01/32 4,009 4,451 30 Yr Pass Thru Ctf 5.000 03/01/38 3,882,109 4,038,607 30 Yr Pass Thru Ctf 5.000 03/01/38 801,438 833,746 30 Yr Pass Thru Ctf (P) 4.898 12/01/38 608,952 638,886 30 Yr Pass Thru Ctf 2.750 03/13/14 9,000,000 9,186,534 Note 6.000 05/15/11 1,500,000 1,605,025 Note 5.125 04/15/11 1,000,000 1,055,914 Note 5.000 01/01/23 1,556,675 1,647,340 Note 5.000 03/01/23 3,506,795 3,711,038 Note 3.000 10/29/14 5,000,000 5,001,350 Note 2.050 01/28/13 10,000,000 10,060,005 Financing Corp., Bond 9.650 11/02/18 1,790,000 2,528,413 6 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value U.S. Government Agency (continued) Government National Mortgage Association, 15 Yr Pass Thru Ctf 5.500% 08/15/23 $5,184,333 $5,574,575 30 Yr Pass Thru Ctf 9.000 04/15/21 1,794 2,028 30 Yr Pass Thru Ctf 6.500 04/15/29 117,704 128,418 30 Yr Pass Thru Ctf 5.500 07/20/38 2,157,369 2,290,603 30 Yr Pass Thru Ctf 5.500 09/15/38 5,424,206 5,754,108 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05/01/20 756,191 810,451 Collateralized Mortgage Obligations 0.99% (Cost $10,694,768) Collateralized Mortgage Obligations 0.99% Commercial Mortgage Pass Through Certificates, Series 2007-C9, Class A4 (P) 5.816 12/10/49 3,000,000 2,847,079 JP Morgan Chase CMSC, Series 2007-CB18, Class A4 5.440 06/12/47 2,000,000 1,872,643 LB-UBS Commercial Mortgage Trust, Series 2007-C2, Class A3 5.430 02/15/40 2,195,000 1,971,894 Morgan Stanley Capital I, Series 2007-IQ15, Class A4 (P) 5.880 06/11/49 3,000,000 2,735,221 Residential Accredit Loans, Inc., Series 2005-Q02 Class X IO 6.021 09/25/45 16,249,060 253,485 Wells Fargo Mortgage Backed Securities Trust, Ser 2006-AR12, Class 1A1 (P) 6.022 09/25/36 1,109,630 861,189 Asset Backed Securities 0.55% (Cost $5,999,909) Asset Backed Securities 0.55% BMW Vehicle Lease Trust, Series 2009-1, Class A3 2.910 03/15/12 5,000,000 5,110,162 Dominos Pizza Master Issuer LLC, Series 2007-1, Class M1 (S) 7.629 04/25/37 1,000,000 780,000 Shares Value Common Stocks 57.00% (Cost $526,262,768) Consumer Discretionary 6.16% Automobiles 0.45 % Ford Motor Company (I)(L) 448,002 4,856,342 Hotels, Restaurants & Leisure 0.46 % McDonald's Corp. 77,960 4,867,043 Household Durables 0.50 % Pulte Homes, Inc. (I) 507,010 5,333,745 Media 3.29 % Liberty Media Corp., Series A (I) 61,638 1,595,808 News Corp., Class B (L) 562,290 8,254,417 Sirius XM Radio, Inc. (I) 12,670,890 10,665,088 The Washington Post Company, Class B 16,807 7,304,658 Viacom, Inc., Class B (I) 246,911 7,194,987 7 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Consumer Discretionary (continued) Specialty Retail 1.46 % Advance Auto Parts, Inc. 133,850 $5,280,382 Best Buy Company, Inc. 237,558 8,706,501 Lowe's Companies, Inc. 71,307 1,543,797 Consumer Staples 6.64% Food & Staples Retailing 3.13 % CVS Caremark Corp. 79,789 2,582,770 The Kroger Company 702,164 15,047,375 Walgreen Company 435,274 15,691,628 Food Products 2.31 % Archer-Daniels-Midland Company 378,684 11,349,159 Bunge, Ltd. (L) 61,687 3,626,579 Ralcorp Holdings, Inc. (I) 155,027 9,580,669 Household Products 1.20 % Procter & Gamble Company 208,443 12,829,667 Energy 5.80% Energy Equipment & Services 0.35 % Ensco International PLC, ADR 95,818 3,739,777 Oil, Gas & Consumable Fuels 5.45 % Canadian Natural Resources, Ltd. 65,554 4,183,001 Denbury Resources, Inc. (I)(L) 864,461 11,713,447 EnCana Corp. 140,891 4,309,856 PetroHawk Energy Corp. (I) 116,084 2,592,156 Southwestern Energy Company (I) 307,505 13,185,814 Suncor Energy, Inc. 696,433 22,042,104 Financials 7.79% Capital Markets 3.86 % Charles Schwab Corp. (L) 1,236,455 22,614,762 Franklin Resources, Inc. 57,664 5,710,466 Goldman Sachs Group, Inc. 39,683 5,901,656 Morgan Stanley 62,001 1,660,387 State Street Corp. 122,377 5,247,526 Commercial Banks 0.57 % Wells Fargo & Company 214,664 6,102,898 Diversified Financial Services 1.39 % Bank of America Corp. (L) 778,047 11,810,753 JPMorgan Chase & Company 77,025 2,999,353 Insurance 1.97 % ACE, Ltd. (I) 161,869 7,975,286 Berkshire Hathaway, Inc., Class B (I)(L) 142,369 10,881,263 MetLife, Inc. 59,732 2,109,734 Health Care 6.22% Biotechnology 1.82 % Amgen, Inc. (I) 169,407 9,906,921 Cephalon, Inc. (I)(L) 148,809 9,499,967 8 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Health Care (continued) Health Care Providers & Services 2.07 % Aetna, Inc. 60,512 $1,813,545 Cardinal Health, Inc. 39,075 1,292,210 Express Scripts, Inc. (I) 50,367 4,223,777 Laboratory Corp. of America Holdings (I) 54,325 3,862,507 McKesson Corp. 183,212 10,776,530 Pharmaceuticals 2.33 % Abbott Laboratories 89,369 4,731,195 Pfizer, Inc. 1,038,836 19,384,680 Shire PLC, ADR 11,904 709,478 Industrials 4.55% Aerospace & Defense 0.30 % Lockheed Martin Corp. 42,660 3,179,023 Commercial Services & Supplies 1.86 % Republic Services, Inc. 589,550 15,794,044 Waste Management, Inc. 124,717 3,997,180 Electrical Equipment 0.89 % ABB, Ltd. SADR (I) 524,707 9,460,467 Industrial Conglomerates 0.83 % Tyco International, Ltd. (I) 249,289 8,832,309 Machinery 0.49 % Deere & Company 104,818 5,235,659 Oil, Gas & Consumable Fuels 0.00% Brazil Ethanol, Inc. (I)(S) 111,100 1,111 Professional Services 0.18 % Verisk Analytics, Inc., Class A (I) 69,271 1,947,901 Information Technology 14.54% Communications Equipment 1.48 % QUALCOMM, Inc. 402,295 15,765,941 Computers & Peripherals 3.81 % Apple, Inc. (I)(L) 58,454 11,230,182 Dell, Inc. (I) 1,532,603 19,770,579 EMC Corp. (I) 572,761 9,547,926 Electronic Equipment, Instruments & Components 1.32 % Corning, Inc. 777,253 14,052,734 Internet Software & Services 2.01 % eBay, Inc. (I) 569,420 13,108,048 Google, Inc., Class A (I) 8,408 4,451,363 Yahoo!, Inc. (I) 255,150 3,829,802 IT Services 2.20 % Accenture PLC, Class A 210,179 8,615,237 Fiserv, Inc. (I) 330,341 14,878,559 Software 3.72 % Intuit, Inc. (I) 433,470 12,835,047 Microsoft Corp. 795,675 22,422,121 Symantec Corp. (I) 258,450 4,380,727 9 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Materials 3.06% Chemicals 1.29 % Ecolab, Inc. 312,479 13,717,828 Metals & Mining 1.77 % Avalon Rare Metals, Inc. 192,000 423,774 Barrick Gold Corp. 426,968 14,867,026 Freeport-McMoRan Copper & Gold, Inc. 53,544 3,570,849 Telecommunication Services 0.69% Wireless Telecommunication Services 0.69 % Vodafone Group PLC, SADR (L) 342,462 7,349,235 Utilities 1.55% Gas Utilities 0.42 % EQT Corp. 103,088 4,537,934 Water Utilities 1.13 % American Water Works Company., Inc. 550,832 12,008,138 Shares Value Convertible Preferred Stocks 0.92% (Cost $9,736,395) Financials 0.92% Bank of America Corp., 10.000% 649,093 9,801,304 Expiration Strike date price Warrants 0.01% (Cost $179,272) Materials 0.01% Containers & Packaging 0.01 % Boise, Inc. (I) 06/18/11 $7.50 70,816 40,365 Metals & Mining 0.00% Avalon Rare Metals, Inc. (I) 09/17/11 3.00 96,000 29,369 Short-Term Investments 11.77% (Cost $125,310,929) Maturity Par value Yield* date Value U.S. Government 6.10% U.S. Treasury Bill, Note 0.032% 02/25/10 $65,000,000 64,998,856 U.S. Government Agency 1.15% Federal Home Loan Bank, Discount Note 0.030% 02/01/10 12,200,000 12,200,000 10 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Securities Lending Collateral 4.52% John Hancock Collateral Investment Trust(W) 0.2068%(Y) 4,808,586 48,134,426 Total investments (Cost $1,009,174,583) 104.00% Other assets and liabilities, net (4.00%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts IO Interest Only Security - Interest Tranche of Stripped Mortgage Pool SADR Sponsored American Depositary Receipts (D) Principal amount of security is adjusted for inflation. (I) Non-income producing security. (L) All or a portion of this security is on loan as of January 31, 2010. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration (W) Investment is an affiliate of the Fund, the adviser and/or subadviser and represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of January 31, 2010. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $1,053,008,692. Net unrealized appreciation aggregated $54,644,882, of which $114,791,268 related to appreciated investment securities and $60,146,386 related to depreciated investment securities. 11 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which 12 may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 01/31/10 Price Inputs Inputs Fixed Income Securities Corporate Bonds $174,865,547  $174,865,547  U.S. Government & Agency Obligations 174,049,626  174,049,626  Collateralized Mortgage Obligations 10,541,511  10,288,026 $253,485 Asset Backed Securities 5,890,162  5,110,162 780,000 Equity Consumer Discretionary 65,602,768 $65,602,768   Consumer Staples 70,707,847 70,707,847   Energy 61,766,155 61,766,155   Financials 92,815,388 92,815,388   Health Care 66,200,810 66,200,810   Industrials 48,447,694 48,446,583  1,111 Information Technology 154,888,266 154,888,266   Materials 32,579,477 32,155,703 423,774  Telecommunication Services 7,349,235 7,349,235   Utilities 16,546,072 16,546,072   Warrants 69,734 40,365 29,369  Short-Term Investments 125,333,282 48,134,426 77,198,856  Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Asset Collateralized Backed Mortgage Securities Obligations Industrials Total Balance as of 10/31/09 $750,000 $2,591,996 $1,111 $3,343,107 Accrued discounts/premiums - Realized gain (loss) 2,549,937 2,549,937 Change in unrealized appreciation (depreciation) 30,000 (2,306,157) - (2,276,157) Net purchases (sales) - (2,582,291) (2,582,291) Net transfers in and/out of Level 3 - Balance as of 1/31/10 Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. 13 The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund receives compensation for lending their securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 14 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 96.38% (Cost $2,385,788,902) Consumer Discretionary 10.52% Automobiles 0.77 % Ford Motor Company (I)(L) 1,727,375 18,724,747 Hotels, Restaurants & Leisure 0.77 % McDonald's Corp. 298,910 18,660,951 Household Durables 0.87 % Pulte Homes, Inc. (I)(L) 2,003,981 21,081,880 Media 5.61 % Liberty Media Corp., Series A (I) 236,471 6,122,234 News Corp., Class B (L) 2,198,758 32,277,767 Sirius XM Radio, Inc. (I) 49,169,391 41,385,876 The Washington Post Company, Class B 65,376 28,413,717 Viacom, Inc., Class B (I) 954,840 27,824,038 Specialty Retail 2.50 % Advance Auto Parts, Inc. 525,019 20,712,000 Best Buy Company, Inc. 928,041 34,012,703 Lowe's Companies, Inc. 277,451 6,006,814 Consumer Staples 11.24% Food & Staples Retailing 5.26 % CVS Caremark Corp. 312,020 10,100,087 The Kroger Company 2,686,682 57,575,595 Walgreen Company 1,662,964 59,949,852 Food Products 3.95 % Archer-Daniels-Midland Company 1,485,432 44,518,397 Bunge, Ltd. (L) 240,871 14,160,806 Ralcorp Holdings, Inc. (I) 603,261 37,281,530 Household Products 2.03 % Procter & Gamble Company 799,661 49,219,135 Energy 9.74% Energy Equipment & Services 0.60 % Ensco International PLC, ADR 373,124 14,563,030 Oil, Gas & Consumable Fuels 9.14 % Canadian Natural Resources, Ltd. 246,453 15,726,166 Denbury Resources, Inc. (I)(L) 3,317,647 44,954,117 EnCana Corp. 508,831 15,565,140 PetroHawk Energy Corp. (I) 455,300 10,166,849 Southwestern Energy Company (I) 1,202,052 51,543,990 Suncor Energy, Inc. 2,648,665 83,830,247 Financials 13.04% Capital Markets 6.46 % Charles Schwab Corp. 4,642,346 84,908,508 Franklin Resources, Inc. 223,685 22,151,526 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Financials (continued) Goldman Sachs Group, Inc. 153,026 $22,758,027 Morgan Stanley 237,802 6,368,338 State Street Corp. 480,058 20,584,887 Commercial Banks 0.96 % Wells Fargo & Company 823,520 23,412,674 Diversified Financial Services 2.35 % Bank of America Corp. (L) 2,995,518 45,471,963 JPMorgan Chase & Company 296,238 11,535,508 Insurance 3.27 % ACE, Ltd. (I) 597,009 29,414,633 Berkshire Hathaway, Inc., Class B (I)(L) 545,044 41,657,713 MetLife, Inc. 232,654 8,217,339 Health Care 10.40% Biotechnology 3.09 % Amgen, Inc. (I) 659,646 38,576,098 Cephalon, Inc. (I)(L) 570,534 36,422,891 Health Care Providers & Services 3.50 % Aetna, Inc. 236,607 7,091,112 Cardinal Health, Inc. 149,898 4,957,127 Express Scripts, Inc. (I) 196,954 16,516,562 Laboratory Corp. of America Holdings (I) 215,728 15,338,261 McKesson Corp. 696,649 40,976,894 Pharmaceuticals 3.81 % Abbott Laboratories 344,676 18,247,147 Pfizer, Inc. 3,982,592 74,315,167 Industrials 7.62% Aerospace & Defense 0.50 % Lockheed Martin Corp. 164,260 12,240,655 Airlines 0.00 % Delta Air Lines, Inc. (I) 2,618 32,018 Commercial Services & Supplies 3.15 % Republic Services, Inc. 2,272,170 60,871,434 Waste Management, Inc. 483,959 15,510,886 Electrical Equipment 1.52 % ABB, Ltd. SADR (I) 2,043,198 36,838,860 Industrial Conglomerates 1.40 % Tyco International, Ltd. (I) 956,406 33,885,465 Machinery 0.74 % Deere & Company 361,904 18,077,105 Oil, Gas & Consumable Fuels 0.00 % Brazil Ethanol, Inc. (I)(S) 500,000 5,000 Professional Services 0.31 % Verisk Analytics, Inc., Class A (I) 266,670 7,498,760 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Information Technology 24.67% Communications Equipment 2.48 % QUALCOMM, Inc. 1,535,214 60,165,037 Computers & Peripherals 6.51 % Apple, Inc. (I) 227,350 43,678,482 Dell, Inc. (I) 6,002,236 77,428,844 EMC Corp. (I) 2,207,580 36,800,359 Electronic Equipment, Instruments & Components 2.23 % Corning, Inc. 2,996,605 54,178,618 Internet Software & Services 3.40 % eBay, Inc. (I) 2,188,155 50,371,328 Google, Inc., Class A (I) 32,431 17,169,620 Yahoo!, Inc. (I) 1,002,833 15,052,523 IT Services 3.76 % Accenture PLC, Class A 806,325 33,051,262 Fiserv, Inc. (I) 1,289,976 58,100,519 Software 6.29 % Intuit, Inc. (I) 1,662,928 49,239,298 Microsoft Corp. 3,067,790 86,450,322 Symantec Corp. (I) 991,530 16,806,434 Materials 5.31% Chemicals 2.19 % Ecolab, Inc. 1,209,181 53,083,046 Metals & Mining 3.12 % Avalon Rare Metals, Inc. 1,765,920 3,897,658 Barrick Gold Corp. 1,666,645 58,032,579 Freeport-McMoRan Copper & Gold, Inc. 204,860 13,662,113 Titanium Resources Group Ltd. 948,050 155,095 Telecommunication Services 1.18% Wireless Telecommunication Services 1.18 % Vodafone Group PLC, SADR (L) 1,330,151 28,545,040 Utilities 2.66% Gas Utilities 0.72 % EQT Corp. 395,562 17,412,639 Water Utilities 1.94 % American Water Works Co., Inc. 2,157,020 47,023,036 Maturity Par value Rate date Value Collateralized Mortgage Obligations 0.48% (Cost $5,167,005) Collateralized Mortgage Obligations 0.48% American Home Mortgage Investment Trust, Series 2007-1, Class GIOP IO 2.078% 05/25/47 67,301,589 3,996,032 Harborview Mortgage Loan Trust, Series 2005-10-X IO 2.533 11/19/35 139,046,128 5,149,059 4 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Rate date Value Collateralized Mortgage Obligations (continued) Residential Accredit Loans, Inc., Series 2005-Q02 Class X IO 1.239% 09/25/45 156,422,241 $2,440,187 Shares Value Convertible Preferred Stocks 1.56% (Cost $37,709,235) Diversified Financial Services 1.56% Bank of America Corp., 10.00% 2,513,949 37,960,630 Maturity Par value Rate date Value Corporate Bonds 0.00% (Cost $286,174) Industrials 0.00% Airlines 0.00 % Northwest Airlines, Inc. (I) 7.625 11/15/23 3,000,000 7,500 Northwest Airlines, Inc. (I) 6.625 05/15/23 25,000,000 62,500 Shares Value Warrants 0.01% (Cost $90,375) Materials 0.01% Metals & Mining 0.01 % Avalon Rare Metals, Inc., (Expiration date 9/17/2011; strike price CAD 3.00) (I) 384,000 117,476 Short-Term Investments 10.71% (Cost $259,947,654) Maturity Par value Yield* date Value U.S. Government Agency 0.95% Federal Home Loan Bank, 0.030% Discount Note 02/01/10 23,000,000 23,000,000 U.S. Government 0.31% U.S. Treasury Bill 0.010 02/25/10 7,500,000 7,499,922 Shares Value Cash Equivalents 9.45% John Hancock Collateral Investment Trust(W) 0.2068%(Y) 22,919,532 229,426,802 Total investments (Cost $2,688,989,345) 109.14% Other assets and liabilities, net (9.14%) Total net assets 100.00% ADR American Depositary Receipts CAD Canadian Dollar Gtd Guaranteed 5 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2010 (Unaudited) IO Interest Only Security - Interest Tranche of Stripped Mortgage Pool SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of January 31, 2010. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment in an affiliate of Fund, the adviser and/or subadviser and represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of January 31, 2010. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $2,701,496,640. Net unrealized depreciation aggregated $53,272,454 of which $191,258,588 related to appreciated investment securities and $244,531,042 related to depreciated investment securities. 6 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of Manulife Financial Corporation, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which 7 may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010 by major security category or security type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 01/31/10 Price Inputs Inputs Equity Securities Common Stocks Consumer Discretionary $255,222,727 $255,222,727   Consumer Staples 272,805,402 272,805,402   Energy 236,349,539 236,349,539   Financials 316,481,116 316,481,116   Health Care 252,441,259 252,441,259   Industrials 184,960,183 184,955,183  $5,000 Information Technology 598,492,646 598,492,646   Materials 128,830,491 124,777,738 $4,052,753  Telecommunication Services 28,545,040 28,545,040   Utilities 64,435,675 64,435,675   Convertible Preferred Stocks 37,960,630 37,960,630   Warrants 117,476  117,476  Fixed Income Securities Collateralized Mortgage Obligations 11,585,278   11,585,278 Corporate Bonds 70,000  7,500 62,500 Short-Term Investments 259,926,724 229,426,802 30,499,922  Total Investments in Securities Collateralized Mortgage Corporate Obligations Bonds Industrials Total Balance as of 10/31/09 $10,231,903 $31,250 $5,000 $10,268,153 Accrued discounts/premiums - Realized gain (loss) - Change in Unrealized appreciation (depreciation) 1,738,676 31,250 - 1,769,926 Net purchases (sales) (385,301) - - (385,301) Transfers in and/or out of Level 3 - Balance as of 1/31/10 Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. 8 The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund receives compensation for lending its securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 9 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 99.38% (Cost $273,888,623) Consumer Discretionary 38.99% Auto Components 0.65 % Azure Dynamics Corp. (I) 10,000,000 1,870,470 Azure Dynamics Corp., Class A (I) 399,500 74,725 Diversified Consumer Services 4.86 % ChinaCast Education Corp. (I) 660,000 4,382,400 Coinstar, Inc. (I) 101,500 2,621,745 Regis Corp. 470,000 7,487,100 Hotels, Restaurants & Leisure 5.14 % Carrols Restaurant Group, Inc. (I) 640,700 4,042,817 Domino's Pizza, Inc. (I) 600,000 6,780,000 International Speedway Corp., Class A 175,950 4,523,675 Household Durables 3.52 % Pulte Homes, Inc. (I) 1,000,000 10,520,000 Media 17.57 % Arbitron, Inc. 370,000 9,364,700 Jupiter Telecommunications Company, Ltd., GDR 140,138 9,382,239 Liberty Global, Inc., Class A (I) 167,000 4,238,460 Liberty Media Corp., Series A (I) 150,000 3,883,500 MDC Partners, Inc., Class A 600,000 4,974,000 Sirius XM Radio, Inc. (I) 9,008,560 7,582,505 The Washington Post Company, Class B 30,000 13,038,600 Multiline Retail 2.38 % Retail Ventures, Inc. (I) 858,411 7,107,643 Textiles, Apparel & Luxury Goods 4.87 % Iconix Brand Group, Inc. (I) 574,000 7,243,880 Joe's Jeans, Inc. (I) (W) 4,548,829 7,278,126 Energy 9.90% Energy Equipment & Services 1.58 % Seahawk Drilling, Inc. (I) 225,435 4,713,846 Oil, Gas & Consumable Fuels 8.32 % Denbury Resources, Inc. (I) 670,000 9,078,500 Forest Oil Corp. (I) 220,000 5,306,400 Plains Exploration & Production Company (I) 300,000 10,005,000 Warren Resources, Inc. (I) 190,000 438,900 Financials 27.40% Capital Markets 4.17 % Bond Street Holdings LLC, Class A (I) (S) 350,000 7,000,000 International Assets Holding Corp. (I) 365,000 5,434,850 Commercial Banks 2.31 % KeyCorp 500,000 3,590,000 Synovus Financial Corp. 1,200,000 3,312,000 Diversified Financial Services 6.59 % MSCI, Inc. (I) 140,000 4,138,400 NASDAQ OMX Group, Inc. (I) 165,000 2,968,350 PICO Holdings, Inc. (I) 400,000 12,556,000 2 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Financials (continued) Insurance 6.38 % American Physicians Capital, Inc. 180,000 $4,996,800 Assured Guaranty, Ltd. 130,000 2,945,800 eHealth, Inc. (I) 420,000 7,644,000 Maiden Holdings, Ltd. 510,000 3,462,900 Real Estate Investment Trusts (REIT's) 3.40 % ProLogis Company 300,000 3,780,000 Walter Investment Management Corp. 470,000 6,382,600 Real Estate Management & Development 0.58 % Forestar Group, Inc. (I) 94,000 1,745,580 Thrifts & Mortgage Finance 3.97 % Brookline Bancorp, Inc. 425,000 4,254,250 Northeast Community Bancorp, Inc. 570,000 3,414,300 TFS Financial Corp. 325,000 4,179,500 Health Care 5.38% Biotechnology 2.63 % OSI Pharmaceuticals, Inc. (I) 230,000 7,870,600 Health Care Providers & Services 2.26 % Omnicare, Inc. 270,000 6,750,000 Pharmaceuticals 0.49 % Novabay Pharmaceuticals, Inc. (I) 628,600 1,452,066 Industrials 4.39% Airlines 1.32 % US Airways Group, Inc. (I) 740,000 3,929,400 Commercial Services & Supplies 2.16 % Brinks Company 276,000 6,452,880 Trading Companies & Distributors 0.91 % RSC Holdings, Inc. (I) 380,000 2,728,400 Information Technology 9.75% Communications Equipment 4.99 % DG Fastchannel, Inc. (I) 380,000 10,355,000 MRV Communications, Inc. (I) 5,345,000 4,543,250 Computers & Peripherals 0.80 % Silicon Graphics International Corp. (I) 300,000 2,403,000 IT Services 3.22 % Broadridge Financial Solutions, Inc. 393,954 8,556,681 Lender Processing Services, Inc. 27,000 1,046,520 Software 0.74 % Aspen Technology, Inc. (I) 240,000 2,208,000 Telecommunication Services 3.57% Diversified Telecommunication Services 0.76 % Iridium Communications, Inc. (I) 340,000 2,278,000 Wireless Telecommunication Services 2.81 % Leap Wireless International, Inc. (I) 635,000 8,375,650 3 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Options Purchased 0.24% (Cost $699,250) Number of Excercise Expiration contracts price date Value Options - Puts & Calls 0.24% Liberty Global, Inc., Class A, Call 2,000 $30.00 Jan 2011 400,000 Liberty Global, Inc., Class A, Call 250 15.00 Jan 2012 298,750 Total investments (Cost $274,587,873) 99.62% Other assets and liabilities, net 0.38% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. GDR Global Depositary Receipt (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $275,579,801. Net unrealized appreciation aggregated $21,812,957, of which $42,906,760 related to appreciated investment securities and $21,093,803 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on bid quotations or evaluated prices, as applicable, obtained from broker-dealers or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, an affiliate of Manulife Financial Corporation, is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments as part of the securities lending program. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights and options. Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed-income securities. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which 5 may include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable Investments in Securities 01/31/10 Price Inputs Inputs Common Stocks Consumer Discretionary $116,396,585 $114,526,115 $1,870,470  Energy 29,542,646 29,542,646   Financials 81,805,330 74,805,330  $7,000,000 Health Care 16,072,666 16,072,666   Industrials 13,110,680 13,110,680   Information Technology 29,112,451 29,112,451   Telecommunication Services 10,653,650 10,653,650   Options Purchased 698,750 698,750   Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Financials Balance as of 10/31/09 - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Net purchases (sales) $7,000,000 Net transfers in and/out of Level 3 - Balance as of 1/31/10 Financial Instruments Options The Fund may purchase and sell put and call options on securities, securities indices, currencies, and futures contracts. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. For more information on options, please refer to the Funds prospectus, semiannual and annual reports. During the period ended January 31, 2010, the Fund used purchased options to enhance potential gain/income. The total number of contracts for purchased options at January 31, 2010, are representative of the activity during the period. 6 Transactions in securities of affiliated issuers Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the period ended January 31, 2010, is set forth below: Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain (loss) income value Joes Jeans, Inc. bought: none, sold: 243,055 4,791,884 4,548,829 $38,219  $7,278,126 7 John Hancock Global Opportunities Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value Common Stocks 76.98% (Cost $195,540,344) Argentina 0.72% Cresud SA, SADR 169,221 2,022,191 Brazil 8.78% Companhia de Saneamento Basico do Estado de Sao Paulo, ADR 654 22,266 GP Investments, Ltd. (I) 680,882 3,395,380 Invest Tur Brasil - Desenvolvimento Imobiliario Turistico SA (I) 1,091,380 10,074,277 OGX Petroleo e Gas Participacoes SA 2,805 24,999 Santos Brasil Participacoes SA 1,090,892 9,114,880 SLC Agricola SA 219,224 2,093,386 Canada 5.70% Avalon Rare Metals, Inc. (I) 484,856 1,070,152 Avalon Rare Metals, Inc. (S) 1,190,000 2,626,514 Fortune Minerals, Ltd. (I) 7,231,047 5,410,182 Franco-Nevada Corp. 200,559 5,071,887 Silver Standard Resources, Inc. (I) 107,523 1,870,900 France 2.65% Electricite de France 138,598 7,469,616 Hong Kong 2.15% Geely Automobile Holdings Company, Ltd. 5,565,735 2,443,705 Natural Beauty Bio-Technology, Ltd. 19,924,517 3,613,200 India 1.42% Reliance Capital, Ltd. 116,360 1,997,992 Reliance Infrastructure, Ltd. 89,526 1,995,216 Indonesia 1.96% Bumi Resources Tbk PT 21,005,032 5,524,976 Japan 0.02% Jupiter Telecommunications Company, Ltd. 47 47,112 South Africa 0.24% Anglo Platinum, Ltd. (I) 7,153 669,918 Thailand 3.88% Bangkok Chain Hospital PCL, Local Shares 5,469,827 841,063 Bangkok Chain Hospital PCL 4,817,052 740,080 Bangkok Dusit Medical Service PCL 7,090,126 5,104,805 Bangkok Dusit Medical Service PCL, Local Shares 2,390,864 1,717,691 Bumrungrad Hospital PCL, Local Shares 694,577 597,656 Bumrungrad Hospital PCL 2,255,315 1,936,330 United Arab Emirates 3.23% Kingdom Hotel Investments, GDR (I) 2,562,350 9,096,343 United Kingdom 4.48% Cable & Wireless PLC (I) 2,481,012 5,586,396 Vodafone Group PLC, SADR 328,517 7,049,975 2 John Hancock Global Opportunities Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Shares Value United States 41.75% Abbott Laboratories 44,717 2,367,318 Atmel Corp. (I) 1,279,031 5,934,704 Brazil Ethanol, Inc. (I)(S) 301,903 3,019 Bunge, Ltd. 153,029 8,996,575 Cephalon, Inc. (I) 43,689 2,789,106 Cypress Semiconductor Corp. (I) 375,504 3,773,815 Denbury Resources, Inc. (I) 974,183 13,200,180 Johnson & Johnson 38,709 2,433,248 Liberty Global, Inc., Class A (I) 209,438 5,315,536 Liberty Media Corp., Series A (I) 459,152 11,887,445 Microsoft Corp. 799 22,516 Monsanto Company 58,293 4,423,273 OSI Pharmaceuticals, Inc. (I) 78,431 2,683,909 Pfizer, Inc. 343,309 6,406,146 PICO Holdings, Inc. (I) 136,692 4,290,762 QUALCOMM, Inc. 174,214 6,827,447 Sirius XM Radio, Inc. (I) 28,424,512 23,924,912 TXCO Resources, Inc. (I) 339,330 56,023 Warren Resources, Inc. (I) 5,322,443 12,294,843 Investment Companies 6.46% (Cost $17,547,498) Japan 2.63% Nikko ETF 225 (I) 64,787 7,404,090 United States 3.83% iShares MSCI Japan Index Fund 757,830 7,457,047 iShares MSCI Taiwan Index 140,048 1,690,379 SPDR Russell/Nomura Small Cap Japan ETF 43,428 1,643,750 Warrants 0.58% (Cost $1,390,077) Canada 0.10% Avalon Rare Metals, Inc., (Expiration date 9/17/2011; strike price CAD 3.00) (I) 595,000 182,027 Fortune Minerals, Ltd., (Expiration date 9/02/2011; strike price CAD 0.80) (I) 293,996 32,662 Fortune Minerals, Ltd., (Expiration date 12/03/2011; strike price CAD 0.80) (I) 344,154 83,685 United States 0.48% JPMorgan Chase & Company, (Expiration date 10/28/2018; strike price $ 42.42) (I) 103,242 1,342,146 Maturity Par value Yield* date Value Certificates of Deposit 0.02% (Cost $36,733) United States 0.02% Citibank Argentina Cash Reserve 0.010% 10/14/10 to 10/20/10 $36,733 36,733 3 John Hancock Global Opportunities Fund Securities owned by the Fund on January 31, 2010 (Unaudited) Maturity Par value Yield* date Value Short-Term Investments 16.86% (Cost $47,499,805) U.S. Government 3.19% U.S. Treasury Bill, Note 0.320% 02/25/10 $9,000,000 8,999,805 U.S. Government Agency 13.67% Federal Home Loan Bank, Discount Note 0.030% 02/01/10 38,500,000 38,500,000 Total investments (Cost $262,014,457) 100.90% Other assets and liabilities, net (0.90%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts GDR Global Depositary Receipt SADR Sponsored American Depositary Receipts * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At January 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $266,492,275. Net unrealized appreciation aggregated $17,739,914, of which $27,120,710 related to appreciated investment securities and $9,380,796 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation Security Valuation Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied quotes and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio assets and securities where market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange-traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants and rights. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including foreign forward currency contracts use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Trusts Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use 5 observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of January 31, 2010, by major security category or security type. Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 01/31/10 Price Inputs Inputs Argentina $2,022,191 $2,022,191   Brazil 24,725,188 24,725,188   Canada 16,348,009 13,506,806 $2,841,203  France 7,469,616  7,469,616  Hong Kong 6,056,905  6,056,905  India 3,993,208  3,993,208  Indonesia 5,524,976  5,524,976  Japan 7,451,202 7,404,090 47,112  South Africa 669,918  669,918  Thailand 10,937,625  10,937,625  United Arab Emirates 9,096,343 9,096,343   United Kingdom 12,636,371 7,049,975 5,586,396  United States 129,797,813 129,761,080 36,733 $3,019 Short-Term Investments 47,499,805  47,499,805  Total Investments in Securities Other Financial Instruments    Totals The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: United States Balance as of October 31, 2009 $3,019 Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of level 3 - Balance as of January 31, 2010 Forward Foreign Currency Contracts The Fund may enter into foreign currency contracts to manage foreign currency exposure with respect to transaction hedging, position hedging, cross hedging and proxy hedging. In addition, the Fund may enter into forward foreign currency contracts as a part of an investment strategy, in order to gain exposure to a currency, or to shift exposure to foreign currency fluctuation from one currency to another, without purchasing securities denominated in that currency. For more information on forward foreign currency contracts please refer to the Funds prospectus. 6 During the period, the Fund used forward foreign currency contracts to hedge against anticipated currency exchange rates. The following summarizes the forward foreign currency exchange contracts on January 31, 2010: Principal Amount Principal Amount Unrealized Covered By Covered By Settlement Appreciation Currency Contract Contract (USD) Date (Depreciation) Sells Canadian Dollar 16,810,184 $15,887,592 3/31/2010 $166,546 Euro 16,715,000 23,630,998 3/31/2010 459,029 Japanese Yen 1,631,040,000 18,142,825 3/31/2010 69,438 Pound Sterling 10,049,000 16,196,476 3/31/2010 139,901 During the three month period ended January 31, 2010, the Fund held foreign forward currency contracts whose total principal amounts covered by contract (USD)(notional amounts) ranged from approximately $63,000,000 to $74,000,000. Fair Value of Derivative Instruments by Risk Category The table below summarizes the fair value of derivatives held by the Fund at January 31, 2010 by risk category: Asset Liability Financial instruments Derivatives Derivatives location Fair Value Fair Value Foreign exchange contracts Foreign forward currency $834,914 - contracts Transactions in securities of affiliated issuers Affiliated issuers, as defined by the 1940 Act, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the three month period ended January 31, 2010, is set forth below. Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain(loss) income value Fortune Minerals, Ltd. Bought: 4,920,678 sold: 688,308 2,998,677 7,231,047 - - $5,410,082 Warren Resource, Inc. Bought: 1,515,801 sold: 0 3,806,642 5,322,443 - - $12,294,843 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 22, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 22, 2010
